*427Order of disposition, Family Court, Bronx County (Harold Lynch, J.), entered on or about September 24, 2002, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he had committed an act which, if committed by an adult, would have constituted the crime of gang assault in the first degree, and placed him with the Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility, including the weight to be given to inconsistencies in testimony, were properly considered by the court and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94 [1903]). The eyewitness’s testimony was credible and was corroborated by appellant’s own statement. The credible evidence established that appellant was part of a group of five persons, each of whom actively participated in the assault on the victim (see People v Kim, 255 AD2d 337 [1998]). Concur— Nardelli, J.P., Ellerin, Williams and Gonzalez, JJ.